Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 14 October 1817
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith




Dear and respected Madam!
Philadelphia 14 Oct. 1817.


Had I not been honoured, So often; with proofs of your kindness, with which you was pleased to distinguish me among the numbers, who know, how to value the privilege of paying their homage to truth, I might deem an apologÿ necessarÿ for Sending a few insignificant lines from Philadelphia—From this point of view they would be considered by others—They may reallÿ be Stamped in this manner—your condescension, your urbanity, with which you have been pleased, to encourage me Shall, I doubt not, prompt you to peruse these with more indulgence—when you perceive—they relate to my pleasures and pains. I did meet my children and grand-children—enjoying health and contentment and was received by mr and mrs Busti as a Brother Perhaps it is the last time in my life, that I Shall enjoy this happiness and—Madam! considering—that the period of my usefulness is past—that I continually must receive without the power of reciprocating Services—I am not loath to depart—although I do not court it.
I received at New-york many marks of attention—which was very pleasing to my feelings—and the few, who remember me here—Since my visit in 88—or who had received Some favorable impression about me from partial frends—followed the Same plan—I was peculiarly gratified in becoming personally acquainted with mrs Gibson, who was miss Bordleÿ, who had favoured me in days of yore, to oblige her Brother Mifflin, with drawings of natural curiosities—In the course of a few hours we were on the footing of old acquaintances—I Shall cultivate this happÿ connexion—during my residence here, and endeavour to obtain—through her courtesÿ—a larger Share in her already favorable opinon.
This morning perusing the ms of the traveller Ledyard—obtained at New-york—to  read them—I met in a Letter to William Smith Esq. Irkutsk aug. 20th 1787. with the following passage "the health of Dr. Franklin and General Washington have been drunk at the table of two Governors: and at Irkutsk the name of Adams had found its waÿ."
As I mentioned my pains in the beginning of this Letter—your kindness towards me would require, that I Should not pass these by unnoticed—and—as they are nearly over, as you Madam! as your Dear Consort—my revered and beloved frend will rejoyce in my fortunate escape from imminent danger—for which I am grateful to a bountiful God—I feel a gratification in complying—The Same daÿ I left home—last monday  two weeks past—the Stage—at the fort of Trips-hil was overset—Six Slightly bruised—I Severly from head to toe—on my fore-head—my right left thigh and Shin—my right elbow Severly mangled—my right Shoulder dislocated—hanging at my Side as a Liveless limb. The pains were during an hour excuciating—the Shoulder was replaced—our journey continued—now only the remembrance preserved—except the wound on the Shin of my left leg—and this too in a fair way of recovery—as I Suppose. I wrote the Same night of the misfortune a few lines to mrs v. d. kemp—to prevent, that aggravated reports might give her uneasiness. It was indeed a Serious event—had the horses—in lieu of Stirring—not remained motion-less Still—had my Shoulder been not dislocated my elbow would unavoidably have been Shivered—and my arm lost, if my live had been Saved.
May I Solicit a favour—no—Madam! I know too well—you do not require this to bestow it—I maÿ ask. It Seems to me, that the Letter intended for my Son, returned by the Eliot family to mr Quincey remains yet actually in his possession—I Should regret—if it was passed in other hands—it was not written in this view. Be So kind toward me, and endeavour to obtain it again, When my honoured friend Shall willingly gratify me, in Sending it here to my Son, (J. J. van der Kemp)
It is an exquisite pleasure to reflect, that you do me only justice is being convinced—that I am with the highest consideration and Sincerest respect / Dear and respected Madam! / Your most obed—and obliged



Fr. Adr. vander Kemp


P.S. If mr Adams did not receive from N. york—The Peace-Republican’s Manual—written by Mina Aletta Hulshoff—a very interesting and cruelly persecuted young Lady for her Strenous exertions in the cause of Liberty—in Holland and England—I will Send him a copÿ—When I Shall be returned home

